Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 




Inventors: Spencer et al.			:
Application No. 15/311,700			:		Decision on Petitions
Int’l Filing Date: May 19, 2015		:				
Attorney Docket No. PC-0011US		:
	

This is a decision on the petition under 37 C.F.R. § 1.182 filed January 21, 2021, to change the applicant of record.  This is also a decision on the petition to revive under 37 C.F.R. § 1.137(a) filed on January 21, 2021.

The petition under 37 C.F.R. § 1.182 is granted.

The petition under 37 C.F.R. § 1.137(a) is dismissed.

A renewed petition under 37 C.F.R. § 1.137(a) correcting the deficiency identified in this decision may be filed.  The renewed petition must be submitted within TWO (2) MONTHS   from the issue date of the instant decision.  The original petition included the required petition fee.  Therefore, the renewed petition does not need to include a petition fee.  Extensions of the two-month time period may be obtained under 37 C.F.R. § 1.136(a).  The renewed petition should be titled “Renewed Petition under 37 C.F.R. § 1.137(a).”

The inventors of record are as follows:

	(1)	Danny Spencer,
	(2)	John Walton McCaskill,
	(3)	John McHardy, and
	(4)	Scott Charles.

The Office issued a Notice Requiring Inventor’s Oath or Declaration on October 30, 2019.  The notice requires the submission of an oath or declaration in compliance with 37 C.F.R. § 1.63, or a substitute statement in compliance with 37 C.F.R. § 1.64, executed by or with respect to each of the inventors.  The notice states the application will become abandoned if the required items are not filed on or before the date the issue fee is paid.

The following items were filed on January 28, 2020:

(1)	Issue Fee,
(2)	A corrected application data sheet (“ADS”) attempting to change the applicant to Expro Americas, LLC (“Expro”),

	(3)	A substitute statement executed by Expro with respect to Danny Spencer,
	(4)	A declaration executed by John Walton McCaskill, 
	(5)	A substitute statement executed by Expro with respect to John McHardy, and
(6)	A declaration executed by Scott Charles.

The Office did not enter the requested change to the identity of the applicant or the substitute statements.

The Office failed to receive a proper oath, declaration, or substitute statement for inventors Spencer and McHardy.  As a result, the application became abandoned on January 29, 2020.

The Office issued a Notice of Abandonment on March 9, 2020.

A petition under 37 C.F.R. § 1.137(a) was filed on May 26, 2020.

The Office issued a decision dismissing the petition on November 27, 2020.  The decision indicates any renewed petition should include the following:

	(1)	A grantable petition under 37 C.F.R. § 1.182 to change the applicant to Expro,
(2)	“A new substitute statement for inventor McHardy identifying the last known mailing address for McHardy,” and
(3)	A substitute statement for Spencer. 

A grantable petition under 37 C.F.R. § 1.182 has been filed, and the applicant of record has been changed to Expro.

The Office has received a substitute statement for McHardy.  The statement fails to provide a mailing address for McHardy.  Therefore, the substitute statement is improper.  

During a review of the record, the Office has recognized two additional issues concerning the substitute statements.  

The substitute statements are signed by Eric Nelson.  Both substitute statements fail to list a residential address for Mr. Nelson.  

The substitute statement for Spencer states the mailing address is the same as Applicant’s address.  However, the substitute statement for Spencer should identity the address beyond simply stating the mailing address is the same as the mailing address for applicant.  For example, the mailing address could be listed as:

Eric Nelson
Expro Americas, LLC
Suite 1000
738 Highway 8 South
Houston, TX 77079

In view of the lack of required address information in the substitute statements, the statements are improper, and the petition under 37 C.F.R. § 1.137(a) is dismissed.

A renewed petition may be filed.  The renewed petition should include a substitute statements for McHardy and Spencer, and the substitute statements should identify a residential and mailing address for the person signing the statements.

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1 		 
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions

Attachment: Corrected Filing Receipt 



    
        
            
    

    
        1 Document Code “PET.OP”, which has a document description of “Petition to review by the Office of Petitions,” should be used if the request for reconsideration is filed electronically.  See EFS-Web Document Description List at http://www.uspto.gov/patents-application-process/filing-online/efs-web-document-description-list.  General information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.